232 F.3d 1363 (11th Cir. 2000)
UNITED STATES of America, Plaintiff-Appellee,v.Lester Javier GUADAMUZ-SOLIS, a.k.a. Lester Javier Guadamuz-Solio, Defendant- Appellant.
No. 00-11508.
United States Court of Appeals, Eleventh Circuit.
November 14, 2000.November 28, 2000

Appeal from the United States District Court for the Southern District of  Florida (No. 99-00337-CR-ASG); Alan S. Gold, Judge.
Before BARKETT and WILSON, Circuit Judges, and GEORGE, District Judge.*
PER CURIAM:


1
Lester Javier Guadamuz-Solis ("Solis") appeals his sentence of 96 months'  imprisonment and 3 years' supervised release for a conviction for illegal  reentry under 8 U.S.C.  1326(a), (b)(2). He argues that Apprendi v. New Jersey, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000) has called into question  the decision in Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct.  1219, 140 L.Ed.2d 350 (1998), which controls this case. Almendarez-Torres  remains the law until the Supreme Court determines that Almendarez-Torres is not  controlling precedent. Accordingly, we


2
AFFIRM.



NOTES:


*
 Honorable Lloyd D. George, U.S. District Judge for the District of Nevada,  sitting by designation.